DETAILED ACTION
This action is in response to Application No. 16/609,655 originally filed 10/30/2019. The Request for Continued Examination and amendment presented on 05/24/2021 which provides claims 1, 3 - 5 and 12 - 13 are currently amended is hereby acknowledged. Currently Claims 1, 3 - 5, 7 and 9 - 13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
Allowable Subject Matter
3.    Claims 1, 3 - 5, 7 and 9 - 13 are allowed over the prior art of record.
4.    Claims 2, 6 and 8 have been cancelled.
5.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu “US 2016/0189427” and McCulloch “US 2013/0286004” as a . 
The following is an examiner's statement of reasons for allowance: Claims 1, 3 - 5, 7 and 9 - 13 are allowable for the reasons argued by the Applicant in the Remarks filed on May 24, 2021 and indicated the previous office action.
6.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                         
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/4/21